DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Black and white photographs are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings, color photographs, including photocopies of photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in black and white. Copies of this patent or patent application publication with black and white drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
In the instant application the drawings are not proper black and white drawings, as required by 37 C.F.R. 1.84 and MPEP §608, requiring solid and clear black lines for the purposes of reproduction. The photographs must be of sufficient quality so that all 
Claim Objections
Claim 16 is objected to because of the following informalities:  change “moulding” to –molding--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11, 15-16, 19-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson; J. Harold (US 5215406 A.; hereinafter Hudson) in view of Kennedy; James P. (US 6962130 B1; hereinafter Kennedy).
Regarding claim 11 Hudson teaches:
A reef replacement system. (See Fig. 1); (abstract) 
A front vertical open side having a horizontal lower edge and an upper edge.  (See Fig. 3 #36, 40, 44); (Column 6, lines 25-29)
An upper layer extending from said upper edge and forming a slope extending downward from the upper edge summit to a height approximately equivalent to the height of said lower edge. (See Fig. 3 #40, 44, 82); (Column 6, lines 64-67) for deep water deployment, dome 20 may be secured to the top of slab 60 with a fillet of grout 82 around dome 20 lower edge 40. Then the unified dome 20 and slab 60 structure 10 is simply placed on the ocean floor.
Wherein said system also comprises at least two super-imposed cavities underneath said upper layer. (See Fig. 3 #50, 82 multiple cavities along surface); Column 6, lines 40-47) Dome 20 has a concave inner surface 42 and a convex outer surface 44, both of which are preferably covered with carbonate rocks 50 or living coral species to create a substrate 52 and add complexity to outer surface 44.
Hudson does not teach. Kennedy teaches:

    PNG
    media_image1.png
    458
    490
    media_image1.png
    Greyscale
An upper layer extending from a maximum height that is approximately equivalent to a summit of said parabolic upper edge and forming a slope extending downward from the parabolic upper edge summit to a height approximately equivalent to the height of said lower edge. (See Fig. 3 as shown); (Column 1, lines 45-50)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the upper layer of Hudson, to include an upper layer extending from a maximum height that is approximately equivalent to a summit of said parabolic upper edge and forming a slope extending downward from the parabolic upper edge summit to a height approximately equivalent to the height of said lower edge, as disclosed by Kennedy, in order to gain the advantages of improving the natural aesthetic (abstract). 
Hudson in view of Kennedy does not explicitly teach. It would have been obvious to one of ordinary skill within the art at the time of filing to modify the structure of Hudson Kennedy to include a parabolic upper edge is at its highest point, between 400mm and 800mm high and at its lowest point, between 1600mm and 2400mm wide in order to gain the advantages of housing for a wider variety of aquatic organisms, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claims 15-16 Hudson in view of Kennedy, as shown above, discloses all of the limitations of claim 11. Hudson further teaches:
Wherein it is made of concrete. (abstract)
Wherein it is obtained by moulding. (Column 7, lines 10-35)
Regarding claim 19 Hudson in view of Kennedy, as shown above, discloses all of the limitations of claim 11. Hudson further teaches:
Wherein it further comprises a hole extending from the upper surface of said upper layer to one of the super- imposed cavities. (See Fig. 2 #34); (Column 6, lines 25-27)
Regarding claim 20 Hudson in view of Kennedy, as shown above, discloses all of the limitations of claim 19. Hudson further teaches:
Wherein said system comprises two additional holes in the lowest part of the edge of said upper layer, extending from the outer surface of said upper layer to the lowest super-imposed cavity. (See Fig. 2 #36); (Column 6, lines 25-30)
Regarding claim 22 Hudson in view of Kennedy, as shown above, discloses all of the limitations of claim 11. Hudson
At least one first hole formed through said upper layer and communicating with a lowest of said super-imposed cavities. (See Fig. 2 #36 which faces with front vertical open side #36)
At least one second hole formed through said upper layer and communicating with a highest of said super-imposed cavities, wherein each cavity of the super-imposed cavities has an opening facing the front vertical open side. (See Fig. 2 #34; each cavity faces #36)
Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson, in view of Kennedy, further in view of XIAO, Bao-hua et al. (CN 205071877 U; hereinafter Xiao).
Regarding claim 12 Hudson, in view of Kennedy, as shown above, discloses all of the limitations of claim 11. Hudson, in view of Kennedy does not teach. Xiao teaches:
Wherein the reef replacement system further comprises at least one horizontal outer platform extending from the exterior surface of said upper layer. (See Fig. 1 #3); (page 3) the hollow bare reef 1 wall surface is fixed with a plurality of inlaid plates 3 traversing the hollow bare reef wall surface, the inlaid plate 3 extending a certain length in the inner and outer spaces of the hollow bare reef 1
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the reef replacement device of Hudson, in view of Kennedy, to include horizontal outer platforms, as disclosed by Xiao
Regarding claim 18 Hudson, in view of Kennedy discloses all of the limitations of claim 11. Hudson in view of Kennedy does not explicitly teach. Xiao teaches:
Wherein the slope formed by said upper layer is between 30 and 50. (Page 2) the hollow bare reef shell has a thickness of not more than 100 mm, and the sidewall surface slope does not exceed 35°.
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the reef replacement device of Hudson, in view of Kennedy, to incorporate the teachings of Xiao in order to gain the advantages of improving support for aquatic life, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Claim 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson, in view of Kennedy, further in view of Calinski; Michael D. et al. (US 6089191 A; hereinafter Calinski).
Regarding claim 13 Hudson, view of Kennedy, as shown above, discloses all of the limitations of claim 11. Hudson in view of Kennedy does not teach. Calinski teaches:
Super-imposed cavities are separated by a flat horizontal platform extending from said front vertical open side to the interior surface of said upper layer. (See Fig. 5a #21-23); (Column 8, lines 20-25)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the reef replacement device of Hudson, in view of Kennedy, to incorporate the Calinski in order to gain the advantages of providing additional compartments for housing aquatic animals.
Regarding claim 14 Hudson, view of Kennedy, in view of Calinski, as shown above, discloses all of the limitations of claim 13. Hudson in view of Kennedy does not teach. Calinski further teaches:
Wherein it comprises at least one footing extending vertically from said flat horizontal platform to the soil. (See Fig. 6a #31, 35, 302); (Column 10, lines 50-55) the habitat unit (30) is placed against the sea floor, the water jets liquefy the Sand and the anchoring assembly is pushed down until the bottom platform (35) of the sea tree unit reaches firmly to the sea floor.
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the reef shelter of Hudson, in view of Kennedy, to include a footing, as taught by Calinski, in order to gain the advantages of preventing drift.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hudson, in view of Kennedy, further in view of ESTRADAS ARIAS JUAN MANUEL et al. (WO 2014160450 A1; hereinafter Estradas).
Regarding claim 17 Hudson, in view of Kennedy, as shown above, discloses all of the limitations of claim 11. Hudson, in view of Kennedy does not teach. Estradas teaches:
Low rugosity. (Page 10, lines 20-25) Furthermore, low rugosity of the materials avoids fouling of small benthic invertebrates, facilitating cleaning and periodic disinfection.
Hudson, in view of Kennedy, in view of Estradas does not teach a rugosity between 0.08 and 0.1. It would have been obvious to one of ordinary skill within the art at the time of filing to modify the reef replacement device of Hudson, in view of Kennedy, in view of Estradas to include a rugosity of 0.08 to 0.1 in order to gain the advantages of ease of cleaning and disinfection.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hudson, in view of Kennedy, further in view of Nohmura; Ryotaro  (US 3704687 A; hereinafter Nohmura) and Van Doren; David A. (US 5071285 A; hereinafter Van Doren).
Regarding claim 21 Hudson, in view of Kennedy, as shown above, discloses all of the limitations of claim 11. Hudson further teaches:
Wherein each cavity of the super-imposed cavities has an opening facing the front vertical open side. (See Fig. 2 #34; each cavity faces #36)
 Hudson in view of Kennedy does not teach. Nohmura teaches:
At least one flat horizontal platform extending from said front vertical open side to the interior surface of said upper layer, said front horizontal platform separating said super-imposed cavities. (See Fig. 2 #11, 12, 13); (Col. 2, lines 5-15)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the reef shelter of Hudson, in view of Kennedy, to include a horizontal platform, as disclosed by Nohmura in order to gain the advantages enabling aquatic life to stay longer (Col. 2, lines 5-6).
Hudson in view of Kennedy and Nohmura does not teach. Van Doren 
Footing extending vertically from at least one flat horizontal platform, said at least one footing subdividing a lowest cavity. (See Fig. 1 #2, 3); (Col. 3, lines 3-11)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the reef shelter of Hudson, in view of Kennedy and Nohmura, to include footing extending from the horizontal platform, as disclosed by Van Doren in order to gain the advantages of offering an attractive environment for marine life while providing support for the platform (Col. 3, lines 10-11).
Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive.
Applicant argued “None of the cited references, taken alone or in combination, teach or suggest all the limitations of claim 11. Specifically, the cited references are silent as to an upper layer extending from a maximum height that is approximately equivalent to a summit of said parabolic upper edge and forming a slope extending downward from the parabolic upper edge summit to a height approximately equivalent to the height of said lower edge”. This is not found persuasive. The cited prior art of Kennedy discloses where the shelter reef is in the general shape of an inverted tub, as shown in Fig. 3. In this embodiment the top 30 is approximately equivalent to a summit of a parabolic edge, see rejection above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228. The examiner can normally be reached M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/BRITTANY A LOWERY/Examiner, Art Unit 3644             

/MONICA L BARLOW/Primary Examiner, Art Unit 3644